Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-18, 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a conductive layer coupled to the adhesion layer; a barrier layer encapsulating the adhesion layer and the conductive layer, the barrier layer comprising an electrically non-conductive material, wherein the conductive layer is disposed between the adhesion layer and the barrier layer; and one or more electrically conductive vias extending from the first surface to the second surface through the polycrystalline ceramic core, the adhesion layer, the conductive layer, and the barrier layer” as recited in claim 1, “the barrier layer comprising an electrically non-conductive material; and one or more electrically conductive vias extending from the first surface to the second surface through the polycrystalline ceramic core, the adhesion layer, and the barrier layer, wherein each of the one or more electrically conductive vias includes a first bonding pad on the first surface and a second bonding pad on the second surface; and wherein the first solder bump is coupled to the first bonding pad on the first surface and the second solder bump is coupled to the second bonding pad on the second surface.” As recited in claim 12, “forming a conductive layer coupled to the adhesion layer; and encapsulating the adhesion layer and the conductive layer in a barrier layer, wherein the barrier layer comprises an electrically non-conductive material and covers side walls of the one or more channels; depositing a conductive material in the one or more channels to form one or more vias, selectively etching the 
	Claims 2-4, 6-11, 13-16, 18, and 21-23 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
With regards to claims 1, 12, 17, and 20, the closest prior art was Cornejo et al. (Pub No. US 2012/0048604 A1) and Lochtefeld et al. (Pub No. US 2011/0147772 A1) and teaches everything of claims 1, 12, 17, and 20 except for “a conductive layer coupled to the adhesion layer; a barrier layer encapsulating the adhesion layer and the conductive layer, the barrier layer comprising an electrically non-conductive material, wherein the conductive layer is disposed between the adhesion layer and the barrier layer; and one or more electrically conductive vias extending from the first surface to the second surface through the polycrystalline ceramic core, the adhesion layer, the conductive layer, and the barrier layer” as recited in claim 1, “the barrier layer comprising an electrically non-conductive material; and one or more electrically conductive vias extending from the first surface to the second surface through the polycrystalline ceramic core, the adhesion layer, and the barrier layer, wherein each of the one or more electrically conductive vias includes a first bonding pad on the first surface and a second bonding pad on the second surface; and wherein the first solder bump is coupled to the first bonding pad on the first surface and the second solder bump is coupled to the second bonding pad on the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML